


110 HRES 378 EH: Resolution commending the humanitarian

U.S. House of Representatives
2007-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 378
		In the House of Representatives, U.
		  S.,
		
			July 16, 2007
		
		RESOLUTION
		Resolution commending the humanitarian
		  efforts of Red Cross, Red Crescent, and Magen David Adom National Societies
		  worldwide on the occasion of World Red Cross Red Crescent Day.
	
	
		Whereas World Red Cross Red Crescent Day was observed on
			 May 8, 2007;
		Whereas May 8 marks the birth of Henry Dunant, the founder
			 of the International Committee of the Red Cross, who began advocating for the
			 humane treatment of the wartime sick and wounded after witnessing the
			 atrocities at the Battle of Solferino in 1859;
		Whereas World Red Cross Red Crescent Day is celebrated by
			 many of the 185 Red Cross, Red Crescent, and Magen David Adom National
			 Societies throughout the world and more than 750 chapters throughout the United
			 States;
		Whereas through the motivation and action of its
			 volunteers and donors, the American Red Cross and its partners worldwide pay
			 tribute to Henry Dunant’s legacy by helping those in need and protecting human
			 dignity for all;
		Whereas the American Red Cross helps vulnerable people and
			 communities around the world to prevent, prepare for, respond to, and recover
			 from disasters, complex humanitarian emergencies, and life-threatening health
			 conditions;
		Whereas the American Red Cross is uniquely positioned to
			 save lives through the Red Cross, Red Crescent, and Magen David Adom National
			 Societies network of 97,000,000 volunteers located in nearly every country in
			 the world;
		Whereas in 2006, the American Red Cross responded to 23
			 international disasters, contributing more than $16.1 million in financial
			 support, deploying delegates and providing relief supplies and other emergency
			 assistance to millions affected by disasters;
		Whereas the American Red Cross continues to help affected
			 communities recover from the tsunami that resulted from the earthquake that
			 occurred off the west coast of northern Sumatra, Indonesia, on December 26,
			 2004, by providing assistance to more than 3.3 million people through long-term
			 recovery programs and more than 80 million people through disease control
			 activities in the tsunami-affected countries;
		Whereas since 2001, the American Red Cross and its
			 partners in the Measles Initiative have vaccinated more than 372 million
			 children in 48 countries against measles; and
		Whereas World Red Cross Red Crescent Day will honor the
			 efforts of Red Cross, Red Crescent, and Magen David Adom employees and
			 volunteers who work tirelessly to alleviate human suffering: Now, therefore, be
			 it
		
	
		That the House of Representatives commends
			 the humanitarian efforts of Red Cross, Red Crescent, and Magen David Adom
			 National Societies worldwide on the occasion of World Red Cross Red Crescent
			 Day.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
